Citation Nr: 1014514	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status-post total right knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to 
January 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the Veteran's claim now lies 
with the Hartford, Connecticut RO.

It is noted that in this rating decision the RO granted 
service connection for scarring of the right knee associated 
with the Veteran's numerous knee surgeries with a 10 percent 
evaluation.  The Veteran did not file a notice of 
disagreement (NOD) with respect to this evaluation and this 
issue is thus not before the Board.  He only expressed 
disagreement with the evaluation of his right knee 
disability, irrespective of scarring.  See July 2006 NOD.  
The filing of a NOD is mandatory to confer jurisdiction upon 
the Board.  See 38 C.F.R. §§ 20.200, 20.201 (2009); see also 
Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

In June 2009 the Veteran submitted a May 2009 private 
treatment record that has yet to be considered by the RO.  In 
this regard, the Board may consider this evidence in the 
first instance because the Veteran has waived RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2009).

In a March 2010 brief, the Veteran's representative raised 
several claims.  He requested service connection for a back 
condition and a triceps tendon injury as secondary to the 
Veteran's service-connected disabilities of the left and 
right knees, as well as an increased evaluation for the 
Veteran's service-connected left knee disability.  The issues 
of entitlement to service connection for a back condition and 
a triceps tendon injury as secondary to the Veteran's 
service-connected disabilities of the left and right knees, 
as well as an increased evaluation for the Veteran's service-
connected left knee disability have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the Veteran underwent a 
total right knee replacement in February 2005.  See February 
2005 operative report from William W. Bacchus Hospital.  
Shortly thereafter he was provided a VA examination in March 
2005 at which time the Veteran's recent history of total 
right knee replacement was documented.  It is noted in this 
regard that the Veteran received a 100 temporary total 
evaluation for a one month period following this surgery.  
38 C.F.R. § 4.30.  He was also assigned a 100 percent 
evaluation for one year following the expiration of this 
period, i.e. until April 2006, in accordance with Diagnostic 
Code 5055.  38 C.F.R. § 4.71a.  He was provided a VA 
examination in March 2006, prior to the expiration of the 100 
percent evaluation period, and in furtherance of 
substantiating his claim, which was received in February 
2006.  The Veteran does not object to these temporary 100 
percent evaluations.  

The March 2006 examiner noted the Veteran's prior history of 
total right knee replacement and that the Veteran complained 
of pain, swelling and stiffness after prolonged weight-
bearing as required in his employment as a truck driver and 
deliverer.  The Veteran reported that he could not "wait to 
get home to get off" this leg following a day of work.  The 
Veteran was then looking for another position that did not 
require him to be total weight bearing for 40 or more hours 
per week.  The Veteran related periods of flare-up with 
prolonged weight-bearing and climbing, which resulted in pain 
and swelling of the knee.  The Veteran did not then use any 
assistive devices, such as a cane or crutches to ambulate.  
He denied any episodes of dislocation or recurrent 
subluxation.  At rest he reported no pain, but described pain 
as 1-2/10 with prolonged weight-bearing.  His right leg was 
noted as the dominant lower extremity.  

Physical examination revealed a pleasant man with a very mild 
limp to his gait when first arising from a seated position.  
Examination of the right knee showed no effusion and very 
mild tenderness at the patellofemoral joint line.  The range 
of motion, both active and passive, showed extension to zero 
degrees and flexion to 140 degrees, with minimal discomfort 
at the end points of these ranges.  After repetition there 
was no fatigue, changes in range of motion or stiffness.  
There was no lack of endurance following repetitive use.  
Varus and valgus were normal.  McMurrays, drawer and 
Lachman's tests were all negative.  The examiner diagnosed 
history of total right knee replacement and resultant mild to 
moderate functional limitations with prolonged weight-
bearing.  

In a July 2006 letter the Veteran related having further 
difficulty with his knee.  He noted that at the time of his 
VA evaluation in March that he had just started working as a 
driver and deliveryman less than a month prior.  He related 
that he had stopped taking his pain medications about a week 
before starting this job as it required him to drive, 
something his prescribed medications (narcotic analgesics) 
would prevent him from doing, believing that he could go 
without them.  He stated that he had to quit this job about 
two weeks after the examination because he could not go 
without his pain medication and was experiencing more pain 
and swelling.  He related that he had found another part-time 
job, but that he still had to take his pain medications as 
his pain was more frequent and severe.  He stated that he 
also had to quit this job due to pain and discomfort and that 
he was then unemployed, but searching for work.  He informed 
that his job opportunities were limited by him having to take 
his prescribed medications.  He primarily worked as a driver 
and had a commercial driver's license (CDL).

In a March 2010 brief, the Veteran's representative requested 
that the Veteran be afforded a new VA examination to address 
his claim.  He specifically asserted that the last VA 
examination was stale due to the passage of time and implied 
that the Veteran's disability had increased in severity since 
the last VA examination in March 2006.  When it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  See Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Nonetheless, the Board is not required to remand an 
appealed disability benefit claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The 
representative's request in conjunction with the Veteran's 
statement regarding an increase in swelling and pain 
indicate, as well as interference with his employment, 
indicate that the Veteran's disability may have increased in 
severity since the March 2006 examination.  Accordingly, he 
should be afforded a new VA examination.

The Board acknowledges the Veteran's statements regarding the 
difficulty that his right knee disability has caused him in 
obtaining and maintaining employment.  Upon remand, the 
examiner should also provide an opinion as to whether the 
Veteran's service-connected status-post total right knee 
replacement disability alone renders him unable to obtain or 
retain gainful employment.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009) (noting that when entitlement to total 
disability evaluation based on individual unemployability 
(TDIU) is raised during the administrative appeal of the 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability).

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran written notice of 
the evidence and information necessary to 
substantiate a TDIU. 

2.  Schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected status-post total right 
knee replacement.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically 
state the degree of disability present in 
the Veteran's right knee and his current 
range of motion, as well as identify any 
objective evidence of pain.  Any 
neurological abnormalities resulting from 
the service-connected right knee 
disability should be discussed.  The 
clinician should also discuss how the 
Veteran's right knee disability impacts 
his daily activities of living and whether 
it alone renders him unable to obtain or 
retain substantially gainful employment

The extent of any weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  Range of 
motion studies should be conducted using a 
goniometer and the use thereof should be 
noted in the examination report.  

All opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort 
to speculation, he or she should explain 
the reasons for this inability and comment 
on whether any further tests, evidence or 
information would be useful in rendering 
an opinion.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
 J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



